SECOND DIVISION
                                 BARNES, P. J.,
                              GOBEIL and PIPKIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                        June 3, 2022




In the Court of Appeals of Georgia
 A20A0879. THE STATE v. STANFORD.

       PIPKIN, Judge.

       In State v. Stanford, 356 Ga. App. 594 (848 SE2d 465) (2020), we affirmed the

partially suspended sentence of Appellee Antwon Rashaad Stanford. In State v. Stanford,

312 Ga. 707 (864 SE2d 448) (2021), the Supreme Court of Georgia reversed our decision

and remanded the matter for the trial court to “exercise its discretion either to resentence

Stanford entirely or merely to strike the suspension and leave the remainder of Stanford’s

sentence in place.” Id. at 711. Accordingly, we vacate our original decision, adopt the

opinion of the Supreme Court of Georgia as our own, reverse the judgment of the trial

court, and remand this case to the trial court for proceedings consistent with the opinion

of the Supreme Court of Georgia.

       Judgment reversed and case remanded with direction. Barnes, P. J., and Gobeil,

J., concur.